ORDER
PER CURIAM.
Appellant, Bruce Eastman, appeals entry of a partial summary judgment in the Circuit Court of St. Louis County, in favor of respondent, Richard R. Veit, on his claim for unlawful detainer. We affirm. We also find that no jurisprudential purpose would be served by a written opinion. We therefore affirm the trial court’s judgment pursuant to Rule 84.16(b). The parties have been provided with a memorandum, *73solely for their own information, explaining the reasons for our decision.